Case 4:17-cv-00548-ALM-CAN Document 18 Filed 08/12/20 Page 1 of 3 PageID #: 1187



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  WILLIAM DEWAYNE WHITE, #2001012                         §
                                                          §
  VS.                                                     §       CIVIL ACTION NO. 4:17cv548
                                                          §
  DIRECTOR, TDCJ-CID                                      §


                                       ORDER OF DISMISSAL

          The above-entitled and numbered civil action was referred to United States Magistrate Judge

  Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

  proposed findings of fact and recommendations for the disposition of such actions, has been

  presented for consideration. The Magistrate Judge recommended the petition for writ of habeas

  corpus be dismissed with prejudice. Petitioner filed objections.

          Petitioner objects that the Magistrate Judge found that the first claim presented in his petition

  was procedurally defaulted. In that claim, Petitioner argues that the trial court erred in dismissing

  a juror, and empaneling an alternate juror, because the alternate juror was allowed to leave court

  during the trial, and was not present during closing arguments. The appellate court found that

  Petitioner failed to timely make a proper objection. White v. State, 480 S.W.3d 824, 825-26 (Tex.

  App. - Texarkana, Nov. 23, 2015). Where a state court has explicitly relied on a procedural bar, a

  petitioner may not obtain federal habeas corpus relief absent a showing of cause for the default and

  actual prejudice that is attributable to the default, or that the federal court’s failure to consider the

  claim will result in a miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750 (1991).

  Because Petitioner has not made this showing, this objection merits no relief.
Case 4:17-cv-00548-ALM-CAN Document 18 Filed 08/12/20 Page 2 of 3 PageID #: 1188



          Petitioner next contends that his trial counsel was ineffective for failing to object to the

  empaneling of the alternate juror. However, Petitioner did not raise this claim in the instant petition.

  He also failed to present this claim to the Texas Court of Criminal Appeals, either in his application

  for state habeas corpus relief or in his petition for discretionary review. (Dkt. ## 9-26, 9-34). A state

  prisoner must exhaust all remedies available in state court before proceeding in federal court unless

  circumstances exist that render the state corrective process ineffective to protect the prisoner’s rights.

  28 U.S.C. §§ 2254(b)(c). To exhaust properly, Petitioner must “fairly present” all of his claims to the

  state court. Picard v. Connor, 404 U.S. 270, 275 (1971). In Texas, all claims must be presented to

  and ruled on by the Court of Criminal Appeals of Texas. Richardson v. Procunier, 762 F.2d 429,

  430-31 (5th Cir. 1985); Deters v. Collins, 985 F.2d 789 (5th Cir. 1993). Thus, Petitioner failed to

  exhaust this claim. Moreover, as the Magistrate noted, the trial court’s action did not violate state

  law, because the alternate juror was never discharged. Thus, any objection by trial counsel would

  have been futile, and counsel is not required to raise futile objections. Clark v. Collins, 19 F.3d 959,

  966 (5th Cir. 1994).

          In his third objection, Petitioner re-urges his argument that the prosecutor did not provide a

  video tape to counsel, although counsel had made a discovery request for video tapes. Petitioner has

  not shown that the prosecutor failed to disclose the video tape. Even were he able to make this

  showing, he has not shown that the alleged prosecutorial misconduct was “of sufficient significance

  to result in the denial of the defendant’s right to a fair trial.” Greer v. Miller, 483 U.S. 756, 765

  (1987) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974). As the Magistrate Judge

  noted in the Report and Recommendation, Petitioner and his counsel were given adequate time to

  view the video tape on multiple occasions.


                                                      2
    Case 4:17-cv-00548-ALM-CAN Document 18 Filed 08/12/20 Page 3 of 3 PageID #: 1189



             In his final objection, Petitioner again re-urges his third claim he presented in his petition.

      Petitioner argues that Texas Health and Safety Code section 481.134(d) requires a culpable mental

      state, and that the State was required to prove that he knew he was in a drug-free safety zone. First,

      Petitioner has not demonstrated how this claim violates his federal constitutional rights, which a

      person seeking federal habeas corpus review must assert to seek relief. Lowery v. Collins, 988 F.2d

      1354, 1367 (5th Cir. 1993). Additionally, the Texas Court of Criminal Appeals held that, under

      Texas law, the state need not prove an accused was aware that he was in a drug-free zone. White v.

      State, 509 S.W.3d 307, 314-15 (Tex. Crim. App. 2017).

             In sum, Petitioner fails to provide a valid basis for his objections, or demonstrate how the

      Magistrate Judge’s Report is incorrect. After reviewing the Report and Recommendations and

      conducting a de novo review of Petitioner’s objections, the Court concludes the findings and

      conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

      of the Court.
.
             Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

      case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

      ORDERED all motions by either party not previously ruled on are hereby DENIED.

             SIGNED this 12th day of August, 2020.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                        3
